Title: To Benjamin Franklin from Madame Brillon, [30 December 1780]
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


Mon bon papa,
ce samedi matin [Dec. 30, 1780]
Je ne suis pas encore en état de vous donnér le thé ce soir mais quand vous voudrés me venir voir quelques moments ce sera un adoucissement a mes meaux de causer avéc le meilleur de mes amis: adieu, l’année s’écoulle et l’éspérance que ma santé sera meilleure en 81 me soutient: sans l’amitié et l’éspérance il faudroit mourir! Entouré sans césse de calamités moralles, phisiques; l’homme semble éstre un ballon dont se jouë tour a tour, et souvent ensemble; la fortune et ce qu’on appelle la providence divine: on peut hardiment dire que l’une est aveugle; et l’estre souffrant se dit tout bas que l’autre est souvent injuste:
 
Addressed: A Monsieur / Monsieur Franklin / A Passy
